ORDER

SCHALL, Circuit Judge.
Violet Packing Company submits a response to this court’s May 23, 2002 order regarding whether it can appeal a judgment in its favor. Gus Sclafani Corporation submits a response concerning the briefing schedule.
Violet Packing states that it does not oppose an order dismissing its appeal.
Accordingly,
IT IS ORDERED THAT:
*453(1) Appeal 02-1352 is dismissed.
(2) The revised official caption in appeal 02-1351 is reflected above.
(3) Gus Sclafani’s brief in appeal 02-1351 is due within 30 days of the date of filing of this order.